


EXHIBIT 10.1(c)




RABBI TRUST AGREEMENT




THIS AGREEMENT, made this 6th day of January, 1998 by and between Peoples
Bancorp Inc. (the "Corporation") and The Peoples Banking and Trust Company (the
"Trustee").




WITNESSETH:


WHEREAS, the Corporation has adopted the Peoples Bancorp Inc. Deferred
Compensation Plan for Directors of Peoples Bancorp Inc. and Subsidiaries (the
"Plan");


WHEREAS, the Corporation has incurred or expects to incur liability under the
terms of such Plan with respect to the individuals participating in such Plan;


WHEREAS, the Corporation wishes to establish a trust (hereinafter called "the
Trust") and to contribute to the Trust assets that shall be held therein,
subject to the claims of the Corporation's creditors in the event of the
Corporation's Insolvency, as herein defined, until paid to Plan participants and
their beneficiaries in such manner and at such times as specified in the Plan;


WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for the
participants and beneficiaries of the Plan;


WHEREAS, it is the intention of the Corporation to make contributions to the
Trust to provide itself with a source of funds to assist it in the meeting of
its liabilities under the Plan;


NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:




Section 1


Establishment of Trust


            (a)            The Corporation hereby deposits with the Trustee in
trust Five Hundred Thousand Dollars ($500,000), which shall become the principal
of the Trust to be held, administered and disposed of by the Trustee as provided
in this Trust Agreement.


--------------------------------------------------------------------------------



    (b)            The Trust hereby established shall be irrevocable.


            (c)            The Trust is intended to be a grantor trust, of which
the Corporation is the grantor, within the meaning of subpart E, part I,
subchapter J, chapter 1, subtitle A of the Internal Revenue Code of 1986, as
amended (the "Code"), and shall be construed accordingly.
 
    (d)            The principal of the Trust, and any earnings thereon, shall
be held separate and apart from other funds of the Corporation and shall be used
exclusively for the uses and purposes of Plan participants and general creditors
as herein set forth. Plan participants and their beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plan and this Trust Agreement shall be mere
unsecured contractual rights of Plan participants and their beneficiaries
against the Corporation. Any assets held by the Trust will be subject to the
claims of the Corporation's general creditors under federal and state law in the
event of Insolvency, as defined in Section 3(a) herein.
    
    (e)            The Corporation, in its sole discretion, may at any time, or
from time to time, make additional deposits of cash or other property in trust
with the Trustee to augment the principal to be held, administered and disposed
of by the Trustee as provided in this Trust Agreement. Neither the Trustee nor
any Plan participant or beneficiary shall have any right to compel such
additional deposits.




Section 2


Payments to Plan Participants
and Their Beneficiaries
    
    (a)            The Corporation shall deliver to the Trustee a schedule (the
"Payment Schedule") that indicates the amounts payable in respect of each Plan
participant and his or her beneficiaries, that provides a formula or other
instructions acceptable to the Trustee for determining the amounts so payable,
the form (cash, securities or other assets) in which such amount is to be paid
(as provided for or available under the Plan) and the time of commencement for
payment of such amounts. Except as otherwise provided herein, the Trustee shall
make payments to the Plan participants and their beneficiaries in accordance
with such Payment Schedule. The Trustee shall make provision for the reporting
and withholding of any federal taxes that may be required to be withheld with
respect to the payment of benefits pursuant to the terms of the Plan and shall
pay amounts withheld to the appropriate taxing authorities or determine that
such amounts have been reported, withheld and paid by the Corporation.
 
     (b)            The entitlement of a Plan participant or his or her
beneficiaries to benefits under the Plan shall be determined by the Corporation
or such party as it shall designate under the Plan, and any claim for such
benefits shall be considered and reviewed under the procedures set out in the
Plan.

2

--------------------------------------------------------------------------------





(c)            The Corporation may make payment of benefits directly to Plan
participants or their beneficiaries as they become due under the terms of the
Plan. The Corporation shall notify the Trustee of its decision to make payment
of benefits directly prior to the time amounts are payable to participants or
their beneficiaries. In addition, if the principal of the Trust, and any
earnings thereon, are not sufficient to make payments of benefits in accordance
with the terms of the Plan, the Corporation shall make the balance of each such
payment as it falls due. The Trustee shall notify the Corporation if principal
and earnings are not sufficient.




Section 3


Trustee Responsibility Regarding Payments
to Trust Beneficiary When Corporation is Insolvent


(a)            The Trustee shall cease payment of benefits to Plan participants
and their beneficiaries if the Corporation is Insolvent. The Corporation shall
be considered "Insolvent" for purposes of this Trust Agreement if (i) the
Corporation is unable to pay its debts as they become due; or (ii) the
Corporation is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code.


(b)            At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Corporation under federal and state law as
set forth below.


 (i)    The Board of Directors and the President of the Corporation shall have
the duty to inform the Trustee in writing of the Corporation's Insolvency.  If a
person claiming to be a creditor of the Corporation alleges in writing to the
Trustee that the Corporation has become Insolvent, the Trustee shall determine
whether the Corporation is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to Plan participants or their
beneficiaries.


       (ii)   Unless the Trustee has actual knowledge of the Corporation's
Insolvency, or has received notice from the Corporation or a person claiming to
be a creditor alleging that the Corporation is Insolvent, the Trustee shall have
no duty to inquire whether the Corporation is Insolvent.  The Trustee may in all
events rely on such evidence concerning the Corporation's solvency as may be
furnished to the Trustee and that provides the Trustee with a reasonable basis
for making a determination concerning the Corporation's solvency.


(iii)  If at any time the Trustee has determined that the Corporation is
Insolvent, the Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Corporation's general creditors.  Nothing in the Trust Agreement shall in any
way diminish any rights of Plan participants or their beneficiaries to pursue
their rights as general creditors of the Corporation with respect to benefits
due under the Plan or otherwise.

3

--------------------------------------------------------------------------------



(iv)   The Trustee shall resume the payment of benefits to Plan participants or
their beneficiaries in accordance with Section 2 of this Trust Agreement only
after the Trustee has determined that the Corporation is not Insolvent (or is no
longer Insolvent).


(c)            Provided that there are sufficient assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to Section 3(b)
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by the Corporation in lieu of the payments
provided for hereunder during any such period of discontinuance.




Section 4


Payments to the Corporation


Except as provided in Section 3 hereof, after the Trust has become irrevocable,
the Corporation shall have no right or power to direct the Trustee to return to
the Corporation or to divert to others any of the Trust assets before all
payment of benefits have been made to Plan participants and their beneficiaries
pursuant to the terms of the Plan.




Section 5


Investment Authority




(a)            It is intended that a portion of the assets of the Trust will be
invested by the Trustee in securities (including stock or rights to acquire
stock) or obligations issued by the Corporation (the "Corporation Stock"). All
rights associated with assets of the Trust shall be exercised by the Trustee or
the person designated by the Trustee, including, but not limited to, the voting
rights with respect to Corporation Stock. The Corporation shall have the right
from time to time in its sole discretion, to substitute assets of equal fair
market value for any asset held by the Trust. This right is exercisable by the
Corporation in a nonfiduciary capacity without the approval or consent of any
person in a fiduciary capacity.


(b)            The Trustee may purchase and sell Corporation Stock for the Plan
wherever the Corporation Stock is traded, in the over-the-counter market or in
negotiated transactions. The Trustee shall purchase and sell Corporation Stock
for the Plan on such terms as to price, delivery and otherwise as the Trustee
determines in its sole discretion. It is the intent of the Corporation and the
Trustee that to the extent Corporation Stock is to be purchased for the Plan in
the open market, the Trustee shall cause each such purchase to be made by an
entity (the "Purchasing Agent") which qualifies as an "agent independent of the
issuer," as that term is used in Rule 10b-18 promulgated under the Securities
Exchange Act of 1934, as amended.

4

--------------------------------------------------------------------------------


 
No Purchasing Agent may be an affiliate of the Corporation.  In addition,
neither the Corporation nor any of its subsidiaries or affiliates (including the
Trustee) nor the Plan Administrator (as defined in the Plan) may exercise any
direct or indirect control or influence over the times when, or the prices at
which, shares of Corporation Stock are purchased by the Purchasing Agent, the
amount of Corporation Stock to be purchased, the manner in which purchases are
made or the selection of the broker or dealer (other than the Purchasing Agent
itself) through whom the purchases are executed.
 
(c)            With respect to the portion of the assets of the Trust which are
not invested in Corporation Stock, the Trustee shall invest and reinvest such
assets and keep them invested, without distinction between principal and income,
in three (3) year certificates of deposit or an equivalent deposit account. In
making such investments, the Trustee shall not be restricted from investing
assets of the Trust in certificates of deposit or other deposit accounts offered
by the Trustee.




Section 6


Disposition of Income


During the term of this Trust, all income received by the Trust, net of any
expenses and taxes paid from the Trust as provided in this Trust Agreement,
shall be accumulated and reinvested.






Section 7


Accounting by the Trustee


The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Corporation and the Trustee. Within 90 days following the close of each calendar
year and within 90 days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Corporation a written account of its administration
of the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.





5

--------------------------------------------------------------------------------



Section 8


Responsibility of the Trustee
(a)            The Trustee shall act with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims; provided, however, that the
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by the Corporation which is contemplated
by, and in conformity with, the terms of the Plan or this Trust and is given in
writing by the Corporation. In the event of a dispute between the Corporation
and a party, the Trustee may apply to a court of competent jurisdiction to
resolve the dispute.


(b)            If the Trustee undertakes or defends any litigation arising in
connection with this Trust, the Corporation agrees to indemnify the Trustee
against the Trustee's costs, expenses and liabilities (including, without
limitation, attorneys' fees and expenses) relating thereto and to be primarily
liable for such payments. If the Corporation does not pay such costs, expenses
and liabilities in a reasonably timely manner, the Trustee may obtain payment
from the Trust.


(c)            The Trustee may consult with legal counsel (who may also be
counsel for the Corporation generally) with respect to any of its duties or
obligations hereunder.


(d)            The Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder.


(e)            The Trustee shall have, without exclusion, all powers conferred
on Trustees by applicable law, unless expressly provided otherwise herein;
provided, however, that if an insurance policy is held as an asset of the Trust,
the Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee or to loan to any person the
proceeds of any borrowing against such policy.


(f)            Notwithstanding any powers granted to the Trustee pursuant to
this Trust Agreement or to applicable law, the Trustee shall not have any power
that could give this Trust the objective of carrying on a business and dividing
the gains therefrom, within the meaning of Section 301.7701-2 of the Procedure
and Administrative Regulations promulgated pursuant to the Code.
 
6

--------------------------------------------------------------------------------



Section 9


Compensation and Expenses of the Trustee


The Corporation shall pay all administrative expenses and the Trustee's fees and
expenses.  If not so paid, the fees and expenses shall be paid from the
Trust.  The Trustee's fees shall be mutually agreed to between the Corporation
and the Trustee.




Section 10


Resignation and Removal of the Trustee


(a)            The Trustee may resign at any time by written notice to the
Corporation, which shall be effective 30 days after receipt of such notice
unless the Corporation and the Trustee agree otherwise.


(b)            The Trustee may be removed by the Corporation on 30 days' notice
or upon shorter notice accepted by the Trustee.


(c)            Upon resignation or removal of the Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee. The transfer shall be completed within 60 days after receipt of notice
of resignation, removal or transfer, unless the Corporation extends the time
limit.


(d)            If the Trustee resigns or is removed, a successor shall be
appointed, in accordance with Section 11 hereof, by the effective date of
resignation or removal under paragraphs (a) or (b) of this section. If no such
appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.


(e)            Upon resignation or removal of the Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee. The transfer shall be completed within 60 days after receipt of notice
of resignation, removal or transfer, unless the Corporation extends the time
limit.


 
7

--------------------------------------------------------------------------------



Section 11


Appointment of Successor


(a)            If the Trustee resigns or is removed in accordance with Section
10(a) or (b) hereof, the Corporation may appoint any third party, such as a bank
trust department or other party that may be granted corporate trustee powers
under state law, as a successor to replace the Trustee upon resignation or
removal. The appointment shall be effective when accepted in writing by the new
Trustee, who shall have all of the rights and powers of the former Trustee,
including ownership rights in the Trust assets. The former Trustee shall execute
any instrument necessary or reasonably requested by the Corporation or the
successor Trustee to evidence the transfer.


(b)            The successor Trustee need not examine the records and acts of
any prior Trustee and may retain or dispose of existing Trust assets, subject to
Sections 7 and 8 hereof. The successor Trustee shall not be responsible for and
the Corporation shall indemnify and defend the successor Trustee from any claim
or liability resulting from any action or inaction of any prior Trustee or from
any other past event, or any condition existing at the time it becomes successor
Trustee.


Section 12


Amendment or Termination


(a)            This Trust Agreement may be amended by a written instrument
executed by the Trustee and the Corporation. Notwithstanding the foregoing, no
such amendment shall conflict with the terms of the Plan or shall make the Trust
revocable.


(b)            The Trust shall not terminate until the date on which Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan. Upon termination of the Trust, any assets remaining in
the Trust shall be returned to the Corporation.




Section 13


Miscellaneous


(a)            Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.


(b)            Benefits payable to Plan participants and their beneficiaries
under this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.

8

--------------------------------------------------------------------------------





(c)            This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.




Section 14


Effective Date


The effective date of this Trust Agreement shall be January 2, 1998.




IN WITNESS WHEREOF, the undersigned authorized officers of the parties have
executed this Trust Agreement as of the date first above written, to be
effective as of the date specified in Section 14 hereof.




                                   PEOPLES BANCORP INC.


                                   By:/s/ ROBERT E. EVANS
       
                                                                                                                               Its:
President &
CEO                                                                      






                                  THE PEOPLES BANKING AND TRUST COMPANY


                                  By:/s/ JEFFREY D. WELCH


                                  Its: Vice President



9

--------------------------------------------------------------------------------


